Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

Parties:

 

“LaSalle”:   

LaSalle Bank, National Association

370 Seventeenth Street

Suite 3590

Denver, CO 80202

“Borrower”:   

Champps Operating Corporation

10375 Park Meadows Drive, Suite 560

Littleton, Colorado 80124

“Syndication Parties”:   

Whose signatures appear below

Execution Date:        August 14, 2006

Recitals:

A. LaSalle (in its capacity as the Administrative Agent (“Agent”) and as a
Syndication Party) and Borrower have entered into that certain Credit Agreement
(Revolving Loan and Term Loans) dated as of March 16, 2004, that First Amendment
to Credit Agreement dated as of November 29, 2005 (“First Amendment”), and that
Second Amendment to Credit Agreement dated as of June 13, 2006 (“Second
Amendment”) (as amended and as further amended, modified, or supplemented from
time to time, the “Credit Agreement”) pursuant to which LaSalle and any entity
which becomes a “Syndication Party” has extended certain credit facilities to
Borrower under the terms and conditions set forth in the Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties make
certain revisions to the letter of credit facility as contained in the Credit
Agreement, which the Agent and the Syndication Parties are willing to do under
the terms and conditions as set forth in this Third Amendment to Credit
Agreement (“Third Amendment”).



--------------------------------------------------------------------------------

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following defined term is added, following Section 1.85, to the list of
terms defined in portions of the Credit Agreement other than in Article 1:

Extended Duration LC            Subsection 3.1.1

1.2 Subsection 3.1.1 is hereby amended in its entirety to read as follows:

3.1.1 Request for Letter of Credit. Each Letter of Credit shall be requested by
Borrower in accordance with the terms and conditions of the Master LC Agreement,
and Borrower shall comply with all terms and conditions of the Master LC
Agreement relating to the issuance by the Letter of Credit Bank of each such
requested Letter of Credit. Any such Letter of Credit shall be issued under the
3-Year Facility. In no event may the expiry date of any Letter of Credit be
later than one hundred and fifty (150) days beyond the 3-Year Maturity Date.
Borrower may not request issuance of a Letter of Credit for other than a purpose
for which a 3-Year Advance could be requested under clauses (b), (c), and (d) of
Section 2.5 hereof. Each Letter of Credit issued with an expiry date beyond the
3-Year Maturity Date shall be deemed to be, and referred to herein as, an
“Extended Duration LC”.

2. Conditions to Effectiveness of this Third Amendment. The effectiveness of
this Third Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):

2.1 Delivery of Executed Loan Documents. Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following documents, each
duly executed by Borrower and any other party thereto:

 

  A. This Third Amendment.

 

  B. Acknowledgement and Agreement of both Guarantors.

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

 

2



--------------------------------------------------------------------------------

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Third
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Third Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 14.1 of
the Credit Agreement, including Agent’s costs and legal fees incurred in
connection with the negotiation, preparation, and execution of this Third
Amendment.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

3.3 Definitions. Capitalized terms used, but not defined, in this Third
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Third Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Third Amendment and all remaining provision of this
Third Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this Third
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Third Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Third Amendment.

3.7 Counterparts. This Third Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as

 

3



--------------------------------------------------------------------------------

applicable. Any party delivering an executed counterpart of this Third Amendment
by telefax, facsimile, or e-mail transmission of an Adobe® file format document
also shall deliver an original executed counterpart of this Third Amendment, but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Third Amendment.

[Signatures to follow on next page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the Effective Date.

 

  ADMINISTRATIVE AGENT:   LaSalle Bank, National Association    

By:

 

/s/ Darren L. Lemkau

   

Name:

 

Darren L. Lemkau

   

Title:

 

Senior Vice President

 

  BORROWER:   Champps Operating Corporation    

By:

 

/s/ David Womack

   

Name:

 

Dave Womack

   

Title:

 

Chief Financial Officer

 

  SYNDICATION PARTIES:   LaSalle Bank, National Association    

By:

 

/s/ Darren L. Lemkau

   

Name:

 

Darren L. Lemkau

   

Title:

 

Senior Vice President

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

CHAMPPS ENTERTAINMENT, INC. (“Guarantor”) as guarantor of the indebtedness of
Champps Operating Corporation (“Borrower”) to LaSalle Bank, National Association
(“LaSalle”) and the other Syndication Parties as defined above (collectively
with LaSalle, the “Lenders”) to that certain Credit Agreement (as defined in
this Third Amendment) pursuant to a Guaranty (“Guaranty”) dated as of March 16,
2004, to induce the Lenders to execute the Third Amendment, (i) consents to the
terms and Borrower’s execution of the Third Amendment, (ii) reaffirms
Guarantor’s obligations to the Lenders pursuant to the terms of the Guaranty and
agrees that Borrower’s execution of this Third Amendment shall not relieve such
Guarantor of liability under the Guaranty, and (iii) acknowledges and agrees
that the Lenders may amend, restate, extend, renew or otherwise modify the
Credit Agreement and any indebtedness of Borrower thereunder and any agreement
of Borrower executed in connection with the Credit Agreement, or enter into any
agreement or extend any additional or other credit accommodations, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under the Guaranty, all notwithstanding that
Guarantor was asked to execute this Acknowledgment and Agreement.

Dated: August 14, 2006

 

Champps Entertainment, Inc.

By:

 

/s/ David Womack

Name: David Womack

Title: CFO

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

CHAMPPS ENTERTAINMENT OF TEXAS, INC. (“Guarantor”) as guarantor of the
indebtedness of Champps Operating Corporation (“Borrower”) to LaSalle Bank,
National Association (“LaSalle”) and the other Syndication Parties as defined
above (collectively with LaSalle, the “Lenders”) to that certain Credit
Agreement (as defined in this Third Amendment) pursuant to a Guaranty
(“Guaranty”) dated as of March 16, 2004, to induce the Lenders to execute the
Third Amendment, (i) consents to the terms and Borrower’s execution of the Third
Amendment, (ii) reaffirms Guarantor’s obligations to the Lenders pursuant to the
terms of the Guaranty and agrees that Borrower’s execution of this Third
Amendment shall not relieve such Guarantor of liability under the Guaranty, and
(iii) acknowledges and agrees that the Lenders may amend, restate, extend, renew
or otherwise modify the Credit Agreement and any indebtedness of Borrower
thereunder and any agreement of Borrower executed in connection with the Credit
Agreement, or enter into any agreement or extend any additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty, all
notwithstanding that Guarantor was asked to execute this Acknowledgment and
Agreement.

Dated: August 14, 2006

 

Champps Entertainment of Texas, Inc.

By:

 

/s/ Amy Adams

Name: Amy Adams

Title: President

 

7